                UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF WISCONSIN

 SHAREEF ABDOU,

                       Plaintiff,
                                                       Case No. 18-CV-1780-JPS
 v.

 BRIAN MAHANY, JOSEPH BIRD,
 and MAHANY & ERTL, LLC,                                                ORDER

                       Defendants.


       On November 9, 2018, this case was removed from Wisconsin state

court on the basis of federal question and diversity jurisdiction pursuant to

28 U.S.C. §§ 1331, 1332, 1441, 1446. (Docket #1). Plaintiff brings claims under

Wisconsin state law for legal malpractice and breach of fiduciary duty that

arose during a case brought under the federal False Claims Act, 31 U.S.C. §

3730(d)(1). Id. On December 10, 2018, Defendants Brian Mahany

(“Mahany”) and Mahany & Ertl, LLC (“M&E”) moved to transfer the case

to the Southern District of New York. (Docket #15). Defendant Joseph Bird

(“Bird”) filed a notice of concurrence to the motion to change venue on

December 20, 2018. (Docket #20). On January 16, 2018, Plaintiff’s attorney

filed a motion to withdraw in light of his imminent retirement, and

requested to stay the case for sixty days in order to allow Plaintiff to find

new counsel. (Docket #24 and #25). Both motions are now fully briefed and,

for the reasons stated below, will be granted.1

       1
         The Court pauses here to discuss jurisdiction. Plaintiff’s state law claims
for legal malpractice and breach of fiduciary duty do not “arise under” federal
law. Gunn v. Minton, 568 U.S. 251, 258–59, 261 (2013) (holding that a case-within-
a-case, such as a legal malpractice claim arising from a federal action, will rarely
give rise to federal jurisdiction because “[a]lthough such cases may necessarily
raise disputed questions of [federal] law, those cases are by their nature unlikely
       Federal venue is appropriate either in the judicial district where “any

defendant resides, if all defendants are residents of the State in which the

district is located,” or in the district where “a substantial part of the events

or omissions giving rise to the claim occurred.” 28 U.S.C. § 1391(b). “For the

convenience of parties and witnesses, in the interest of justice, a district

court may transfer any civil action to any other district or division where it

might have been brought or to any district or division to which all parties



to have the sort of significance for the federal system necessary to establish
jurisdiction” due to their “backward looking” nature.).
        However, the Court has diversity jurisdiction because the legal fees in
question are over $75,000.00 and the parties are from different states. 28 U.S.C. §
1332(a). Diversity jurisdiction exists despite the fact that M&E is a Wisconsin
citizen. There is a circuit split as to whether the forum defendant rule, 28 U.S.C. §
1441(b)(1), which prohibits removal if any defendant is a citizen of the forum state,
is a procedural rule that can be waived or a jurisdictional defect. Woodward v. D.H.
Overmyer, 428 F.2d 880, 882 (2d Cir. 1970) cert. denied, 400 U.S. 993 (1971) (holding
that forum defendant rule is procedural, not substantive, and a plaintiff’s failure
to timely remand waives the right to remand); Hotvedt v. Schlumberger Ltd., 942
F.2d 294, 296 n.1 (5th Cir. 1991) (finding that “plaintiffs waived their right to object
to the in-state defendant’s removal of this action.”); c.f. Medlin v. Boeing Verton Co.,
620 F.2d 957, 963–64 (3d Cir. 1995) (applying Section 1441(b) as a jurisdictional
rule); Horton v. Conklin, 431 F.3d 602, 605 (8th Cir. 2005) (holding that a violation
of the forum defendant rule is a jurisdictional defect). The Seventh Circuit has held
that Section 1441(b)(1) is a procedural rule that a plaintiff waives if they do not
remand within thirty days of removal. Hurley v. Motor Coach Indus. Inc., 222 F.3d
377, 380 (7th Cir. 2000). Therefore, although M&E is a Wisconsin citizen and a
defendant of the forum state, the Court has jurisdiction because Plaintiff failed to
timely remand.
        Defendants also argue that the Southern District of New York has ancillary
jurisdiction to hear the fee dispute. See United States v. Cooper Health Sys., 940 F.
Supp. 2d 208, 212 (D.N.J. 2013). The Second Circuit frames this inquiry as one
within the discretion of the district court. Chesley v. Union Carbide Corp., 927 F.2d
60, 64 (2d Cir. 1991) (holding that “the decision to hear an ancillary claim is
discretionary.”); Cluett, Peabody & Co. Inc. v. CPC Acquisition Co. Inc., 863 F.2d 251,
256 (2d Cir. 1988) (discussing “discretionary factors” that courts weigh when
determining whether to exercise ancillary jurisdiction over a fee dispute). This
Court will not disturb the discretion of the Southern District of New York, but
nevertheless finds jurisdiction and transfer appropriate on other grounds.

                                     Page 2 of 5
have consented.” 28 U.S.C. § 1404(a). A district court may exercise

discretion in transferring an action to another venue. Coffey v. Van Dorn Iron

Works, 796 F.2d 217, 219 (7th Cir. 1986). Courts evaluating whether to

transfer an action pursuant to Section 1404(a) consider the private interests

of the parties as well as the public interest. Mueller v. Apple Leisure Corp., 880

F.3d 890, 894 (7th Cir. 2018) (citations and quotations omitted). Private

interest factors include the parties’ ease of access to evidence, the

availability of witnesses, and various other administrative and logistical

details involved in litigation. Piper Aircraft Co. v. Reyno, 454 U.S. 235, 241 n.6

(1981) (quoting Gulf Oil Corp. v. Gilbert, 330 U.S. 501, 508–09 (1947)). Public

interest factors include the local interest of the controversy, the law applied

to the case, and the relative fairness of “burdening citizens in an unrelated

forum with jury duty.” Id. A plaintiff’s choice in venue, while ordinarily

afforded weight, will give way if the private and public interest factors

clearly show that another forum is more appropriate. Id. at 255.

       This case deals with Plaintiff’s claim that the legal fees for an

underlying action—which amounted to approximately one-third of

Plaintiff’s total award—were unreasonable, unconscionable, or ill-gotten.

(Docket #1-1 at 6). The underlying case was a qui tam action under the False

Claims Act (“FCA”) and the Financial Institutions Reform, Recovery, and

Enforcement Act (“FIRREA”), which was ultimately settled by the United

States Attorney’s Office for the Southern District of New York. (Docket #16

at 2). Plaintiff received approximately $48 million in settlement, resulting

in fees for his former attorneys of approximately $15.7 million. He now

brings suit to try to regain that fee.

       Plaintiff argues that the Eastern District of Wisconsin is the

appropriate venue because M&E, the original law firm, identified

Milwaukee as its lead office. Additionally, the retainer agreement that

                                   Page 3 of 5
Plaintiff signed with Defendants was governed by Wisconsin state law.2

Plaintiff also argues that his selection of Wisconsin should be afforded

substantial weight, and it is not particularly inconvenient for the parties to

litigate in Wisconsin.

       Defendants argue that venue is most appropriate in the Southern

District of New York because most of the FCA and FIRREA cases in the

underlying qui tam action were tried there, it was that forum that allowed

many of the fee awards in the underlying action, and it is no more

burdensome for any party to litigate in New York as compared to

Wisconsin. Moreover, Defendants argue that the weight afforded to

Plaintiff’s preference for Wisconsin is diminished by the fact that no parties

or witnesses actually live in Wisconsin. Plaintiff lives in California, and the

non-entity defendants live in Michigan and Texas. (Defendants inform the

Court that M&E no longer exists). Defendants further argue that the chief

non-party witnesses, such as the U.S. Attorneys from the Southern District

of New York, as well as Defendants’ local counsel in the underlying matter,

all reside in New York.

       In light of these factors, it is abundantly clear that the Southern

District of New York is the more appropriate venue for this case. That court

will be better suited to evaluate a fee dispute arising from the underlying

FCA and FIRREA case, and any relevant witnesses and evidence will be

readily available. Indeed, the only reason to retain jurisdiction would be

that the parties’ original agreement provides for application of Wisconsin




       2Plaintiff’s argument that the choice of law clause is “tantamount” to a
choice of forum clause is without merit; the two are distinct. See e.g., Jackson v.
Payday Fin. LLC, 764 F.3d 765, 775 (7th Cir. 2014) (using the law designated by the
choice of law clause to determine the validity of a forum selection clause).
                                   Page 4 of 5
law. But there is no reason why this provision would not be equally

honored in the Southern District of New York.

       Plaintiff’s attorney also moves to withdraw in light of his retirement

after nearly fifty years of practice, and requests a sixty day stay in order to

allow Plaintiff time to obtain replacement counsel. (Docket #24). The

Defendants object to the motion to withdraw and stay proceedings to the

extent that it affects the motion for change in venue, which it does not.

(Docket #26 and #27). Therefore, the Court will grant the motion to

withdraw and stay the case for sixty days.

       Accordingly,

       IT IS ORDERED that Defendants’ motion to transfer case to the

Southern District of New York (Docket #15) be and the same is hereby

GRANTED;

       IT IS FURTHER ORDERED that Plaintiff’s attorney’s motion to

withdraw and stay proceedings for sixty days (Docket #24) be and the same

is hereby GRANTED; and

       IT IS FURTHER ORDERED that the action be and the same is

hereby TRANSFERRED to the United States District Court for the

Southern District of New York for all further proceedings.

       The Clerk of the Court is directed to take all appropriate steps to

effectuate the transfer of this action to the United States District Court for

the Southern District of New York.

       Dated at Milwaukee, Wisconsin, this 21st day of February, 2019.

                                   BY THE COURT:



                                   ____________________________________
                                   J. P. Stadtmueller
                                   U.S. District Judge

                                 Page 5 of 5
